DETAILED ACTION
This action is responsive to the communication filed on 01/27/27.
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas Myslinski (US Pub. No. 2013/0158984 herein after “Myslinski”) and further in view of Lucas Myslinski (US Pub. No. herein after “Myslinski ‘897”).

As per claim 1, and similarly claim 10 and 18, Myslinski discloses a method of addressing propagation of inaccurate information in a social networking environment, the method comprising: 
identifying, via a communications network, inaccurate information (Myslinski, para[0076] a fact checking system verifies the correctness or accuracy of information); 
facilitating creation of countering content to address propagation of the inaccurate information (Myslinski ‘984, para[0005,0163,0166,0240] provide supplemental information, rebuttal supplemental information, automatic rebuttal), the countering content created based on at least one of language patterns associated with the inaccurate information, content or branding associated with the inaccurate information, stylistic elements associated with the inaccurate information, or identifying behavior of one or more users among a plurality of users within the social networking environment (Myslinski, para[0143,0163-0178,0291] pattern recognition is implemented an any aspect of the fact checking system, supplemental information is provided based on a headline, title, caption, talking point and/or other short phrase; supplemental information is based on personal conditions, personal traits, recent events and/or other information); and
disseminating the countering content by incorporating the countering content into at least one post within the social networking environment in response to one or more posts including the inaccurate information (Myslinski, para[0239-0240] the rebuttal is on the person’s website and pulled… and that comment is automatically posted with Person A’s comment, providing a real-time rebuttal).  
Myslinski does not disclose identifying, via a communications network, inaccurate information within the social networking environment.
However, Myslinski ‘897 discloses identifying, via a communications network, inaccurate information within the social networking environment  (Myslinski ‘897, para[0004,0024-0027,0035,0045) a social networking fact checking system analyzes and determines the factual accuracy of information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Myslinski’s teaching of Automatically Coding Fact Check Results in a Web Page into Myslinski’s teaching of a Method of and System for Validating a Fact Checking System because one of the ordinary skill in the art would have been motivated to provide users with factually accurate information with a social networking environment.

As per claim 3, 11 and 19, Myslinski discloses the method of claim 2, wherein identifying the inaccurate information within the social networking environment comprises identifying inaccurate information propagated by a highly-rated user among the plurality of users in the social networking environment (Myslinski, para[0145]).  

As per claim 4, 12 and 19, Myslinski discloses the method of claim 3, further comprising: disseminating the countering content to users who are followers of the highly-rated user (Myslinski, para[0109,0239-0240]).  

As per claim 5, 13 and 20, Myslinski discloses the method of claim 2, wherein identifying the behavior of one or more users among the plurality of users within the social networking environment comprises: establishing a pattern of monitoring respective actions of one or more users among the plurality of users; and detecting any correlation between the respective actions of the one or more users and environmental stimuli (Myslinski, para[0291-0292]) (Myslinski ‘897, para[0064]). 20150248482 [0088] 

As per claim 6, 14 Myslinski discloses the method of claim 2, wherein identifying the inaccurate information within the social networking environment comprises: receiving information provided within the social networking environment; upon determining that the received information is factual, determining whether the received information matches analogous information verified as accurate; and upon determining that the received information does not match the analogous information verified as accurate, marking the received information as inaccurate (Myslinski, para[0089-0094,0104-0105])(Myslinski ‘897, para[0033-0034,0045-0047]). 

As per claim 7, 15, Myslinski discloses the method of claim 2, wherein the one or more posts are part of an activity stream associated with the social networking environment, and wherein the at least one post in the activity stream incorporating the countering content has a higher priority than any post associated with the inaccurate information (Myslinski, para[0098,0105,0239-0240,0297,0312,0364]).  

As per claim 8, 16, Myslinski discloses the method of claim 2, wherein disseminating the countering content further comprises facilitating injection of the countering content into a third-party website or application (Myslinski, para[0123,0303] externally).  

Claims 9, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Myslinski ‘897 and further in view of Chang et al (US Pub. No. 2016/0164888 herein after “Chang”).

As per claim 9, 17, and 21, Myslinski nor Myslinski ‘897 discloses the method of claim 2, wherein the inaccurate information was posted by a first user of the plurality of users within the social networking environment, and further comprising: identifying behavior of a second user that indicates that the second user typically re-posts content from the first user within a specified time of the first user posting the content; and disseminating the countering content to the second user with the specified time.
However, Chang discloses  wherein the inaccurate information was posted by a first user of the plurality of users within the social networking environment, and further comprising: identifying behavior of a second user that indicates that the second user typically re-posts content from the first user within a specified time of the first user posting the content; and disseminating the countering content to the second user with the specified time (Chang, para[0017,0022-0024,033]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang’s teaching of Detection of False Message in Social Media into the combination of Myslinki and Myslinski because one of the ordinary skill in the art would have been motivated to reduce dissemination of false communications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/          Primary Examiner, Art Unit 2448